                    Case 1:19-cr-04447-KWR Document 12 Filed 02/20/20 Page 1 of 1

                                           CLERK’S MINUTE SHEET
                                   IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO (AT ALBUQUERQUE)

                                           Before the Honorable B. Paul Briones
                                             Arraignment/Detention Hearing
Case Number:              19cr4447 KWR                            UNITED STATES vs. Clah
Hearing Date:             2/20/2020                               Time In and Out:          10:21-10:32
Courtroom Deputy:         E. Hernandez                            Digital Recording:        Rio Grande
Defendant:                Maroquez Clah                           Defendant’s Counsel:      Emily Carey
AUSA:                     Novaline Wilson                         Pretrial/Probation:       M. Pirkovic
Interpreter:              N/A
Proceedings
☐     First Appearance by Defendant
☐     Defendant waived appearance at Arraignment
☒     Defendant received a copy of charging document
☒     Defendant questioned re: time to consult with attorney regarding penalties
☒     Defendant waives reading of Indictment
☒     Defendant enters a Not Guilty plea
☒     Motions due by: Wednesday, March 11, 2020
                                                                                            Discovery Order not entered;
      Parties agree Standing Discovery             Discovery Order previously
☒                                           ☐                                           ☐   parties to confer pursuant to Rule
      Order to be electronically entered           entered
                                                                                            16.1(a) within 14 days
☒     Case assigned to: Judge Riggs
☒     Trial will be scheduled by presiding judge                  ☐ Trial currently set
☐     Defendant waives Detention Hearing
Custody Status
☐     Defendant
☒     Conditions of release imposed
Other
☒     Government requests detention; pretrial services recommends release; defense requests release; court findings
